DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A	Claims 1-8: a thermal management system including a plurality of distinct circuits each associated with one of the zones, wherein the thermal management system is configured to provide individual heating or cooling to each of the circuits to independently control temperatures of the zones; and a controller is programmed to, in response to one of the zones exceeding a first threshold temperature and another of the zones being less a second threshold temperature, (i) command the thermal management system to provide cooling to the circuit associated with the one of the zones and (ii) command the thermal management system to provide heating to the circuit associated with the another of the zones. 
Species B	Claims 9-15: a thermal management system including: a plurality of distinct circuits each associated with one of the zones and having conduit configured to circulate coolant therethrough, a pump, and valves each connected between the pump and a corresponding one of the circuits such that flow rates of the coolant through each of the circuits are individually controlled by the valves; and a controller is programmed to: rank the zones hottest to coldest based on the signals of temperature sensors, and in response to a temperature of the coldest zone exceeding an upper temperature threshold, reduce an opening of the valve associated with the coldest zone to reduce the flow rate therethrough and increase an opening of the valve associated with the hottest zone to increase the flow rate therethrough.
Species C 	Claims 16-19: a thermal management system including:
a plurality of distinct circuits each associated with a different subset of the cells and having conduit configured to circulate coolant therethrough, and valves each having a first inlet connected to a heating loop, a second inlet connected to a cooling loop, and an outlet connected to a corresponding one of the circuits, wherein each valve includes a first position in which the outlet and the first inlet are in fluid communication to provide heating and a second position in which the outlet and the second inlet are in fluid communication to provide cooling.
The species are independent or distinct as set forth in section 1 above. In addition, these species (i.e. Species A, B, and C) are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e. either Species A or B or C), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Searching, examining, and prosecuting all groups above would require additional time.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Kyle Konz on 9/1/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						9/10/2022Primary Examiner, Art Unit 1725